United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1891
Issued: April 3, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 12, 2019 appellant filed a timely appeal from an August 2, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted January 25, 2019 employment incident.
FACTUAL HISTORY
On March 14, 2019 appellant, then a 33-year-old Information Technology manager, filed
a traumatic injury claim (Form CA-1) alleging that on January 25, 2019 she injured her right arm
while in the performance of duty. She explained that as she was walking from her car into the
1

5 U.S.C. § 8101 et seq.

building she slipped and fell on a patch of ice on the sidewalk and injured her right arm. Appellant
did not stop work.
In a March 28, 2019 medical report, Dr. Daniel Redziniak, a Board-certified orthopedic
surgeon, noted that appellant presented with right shoulder pain after slipping on ice and landing
on her outstretched right upper extremity. Appellant denied a history of injury to her right
shoulder. Dr. Redziniak recorded an impression of a right shoulder rotator cuff pathology and
diagnosed acute pain of the right shoulder. In a workers’ compensation case report of even date,
he referred appellant to physical therapy to treat her right shoulder pain.
Appellant submitted physical therapy notes dated from May 7 to June 6, 2019, by Daniel
Sullivan and Josephine Gosnell, physical therapists, detailing treatment of her right shoulder pain.
In a development letter dated June 25, 2019, OWCP informed appellant that her claim
initially appeared to be a minor injury that resulted in minimal or no lost time from work and that
continuation of pay was not controverted by the employing establishment, and thus, limited
expenses had therefore been authorized. However, a formal decision was now required. OWCP
provided a factual questionnaire inquiring about the circumstances surrounding appellant’s
claimed injury for her completion and requested that she submit a narrative medical report from
her physician, which contained a detailed description of findings and diagnoses, explaining how
the reported incident caused or aggravated her medical condition. It afforded her 30 days to
respond. In a separate development letter of even date, OWCP requested that the employing
establishment provide comments from a knowledgeable supervisor regarding the accuracy of
appellant’s allegations.
In response, appellant submitted a January 25, 2019 medical note from the employing
establishment’s employee health center with an illegible signature which noted that appellant
slipped on black ice and fell on her right arm. The note indicated that her arm was sore and tender
to the touch and that she could hear a clicking noise when she rotated her right arm. The note
further indicated that appellant was advised to use pain medication and ice to treat the pain in her
right arm.
Appellant also submitted a copy of a text message conversation from the date of injury
between her and L.C., a coworker, in which she informed L.C. that she fell on the ice over by the
daycare.
In response to OWCP’s questionnaire, appellant explained that, on January 25, 2019, she
was walking from the parking lot to the building, when she slipped on a patch of ice on the sidewalk
and fell on her right arm. She described experiencing soreness, tenderness, and throbbing daily in
her right arm after the incident and undergoing medical treatment.
Appellant also submitted additional physical therapy notes dated from June 18 to
July 23, 2019.
By decision dated August 2, 2019, OWCP denied appellant’s traumatic injury claim,
finding that although she established that the January 25, 2019 incident occurred as alleged, she
had failed to submit medical evidence containing a medical diagnosis in connection with her

2

injury. It concluded, therefore, that the requirements had not been met to establish an injury as
defined under FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury. 6
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted January 25, 2019 employment incident.
In his March 28, 2019 medical report, Dr. Redziniak recorded an impression of a right
shoulder rotator cuff pathology and diagnosed acute pain of the right shoulder due to her
January 25, 2019 fall. He did not, however, provide a specific diagnosis of a medical condition of
the right shoulder or right rotator cuff. The Board has held that the assessment of pain is not
considered a diagnosis, as pain merely refers to a symptom of an underlying condition.7 A medical
report lacking a firm diagnosis and a rationalized medical opinion regarding causal relationship is

2

Id.

3

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

K.L., Docket No. 18-1029 (issued January 9, 2019); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q) (traumatic injury and occupational disease defined, respectively).
7

M.V., Docket No. 18-0884 (issued December 28, 2018). The Board has consistently held that pain is a symptom,
rather than a compensable medical diagnosis. See P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket
No. 08-1102 (issued October 10, 2008).

3

of no probative value. 8 Therefore, Dr. Redziniak’s report is insufficient to establish appellant’s
claim.
Appellant also submitted physical therapy notes dated from May 7 to July 23, 2019. The
Board has held that treatment notes signed by a physical therapist 9 are not considered medical
evidence as these providers are not considered “physician[s]” as defined under FECA. 10
Therefore, these notes lack probative value and are insufficient to establish appellant’s claim.
A January 25, 2019 medical note with an illegible signature noted that appellant
experienced pain in her right arm after slipping on black ice and landing on her right arm. The
Board has held that a report that is unsigned or bears an illegible signature lacks proper
identification and cannot be considered probative medical evidence. Further, as previously noted,
pain is not considered a valid diagnosis, as pain merely refers to a symptom of an underlying
condition.11 For these reasons, the January 25, 2019 medical note is also insufficient to establish
appellant’s burden of proof.
The Board finds that appellant has not submitted rationalized, probative medical evidence
sufficient to establish a medical condition causally related to the accepted January 25, 2019
employment incident.12 Appellant, therefore, has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted January 25, 2019 employment incident.

8

P.C., Docket No. 18-0167 (issued May 7, 2019).

9

V.W., Docket No. 16-1444 (issued March 14, 2017).

10

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law); see also D.J., Docket No. 18-0593
(issued February 24, 2020) (physical therapists are not physicians under FECA).
11

Supra note 8.

12

See T.J., Docket No. 18-1500 (issued May 1, 2019); see D.S., Docket No. 18-0061 (issued May 29, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the August 2, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 3, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

